


Exhibit 10.13

 

[g23122koi001.jpg]

 

Ms. Michele Parsons

 

Re:  Letter Agreement of Employment

 

Dear Michele:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment, and your employment relationship, with Lerner New York, Inc.
(the “Company”).  Your execution of this Agreement will represent your
acceptance of all of the terms set forth below.

 

1.                                                                                      
Nature of Agreement and Relationship.  This Agreement does not represent an
employment contract for any specified term.  Your employment relationship thus
will remain “at will,” meaning that, subject to the terms hereof, either party
to this Agreement may terminate the employment relationship at any time for any
lawful reason.

 

2.                                                                                      
Job Title and Duties.  Your job title will be EVP, Merchandising.  You will be
expected to devote all of your full time efforts to the performance of the
duties and responsibilities normally associated with this position, including
those from time to time that may be assigned to you by your Supervisor, the
President, the Chief Executive Officer or the Board of Directors of the Company
(or the designee of any of the foregoing).

 

3.                                                                                      
Salary.  For the 12 month period ending on the last Saturday of each
January (the last day of the fiscal year), you will receive a base salary at the
rate of $500,000 per annum (“Base Salary”), subject to the remaining provisions
of this Section.  For the remainder of the current fiscal year starting on the
date of this Agreement, your Base Salary will be pro rated based on the number
of days remaining in such fiscal year divided by 365.  At the Company’s sole
discretion, your Base Salary may be increased, but not decreased, based on your
performance and the performance of the business.  You will be paid in accordance
with the Company’s normal payroll policies and practices, with all applicable
deductions being withheld from your paychecks.

 

4.                                                                                      
Bonus.  You will be eligible to participate in the Company’s then current bonus
plan, in accordance with its terms and conditions, and to receive performance
based bonuses pursuant to any formula that may be established.  For the
Company’s fiscal year, your bonus target for the spring bonus (relating to the
Company’s results for the first and second fiscal quarters of each fiscal year)
will be 17.5 percent of your Base Salary; for the fall bonus (relating to the
Company’s results for the third and fourth fiscal quarters of each fiscal year)
will be 22.5 percent of your Base Salary; and for the annual bonus (relating to
the Company’s results for the fiscal year) will be 10 percent of your Base
Salary.  It should be noted that for Fall 2010 and Fiscal 2010 any bonus
payments that you are eligible to receive will be prorated based on your date of
hire.  Any amount payable in respect of the spring bonus will be paid in the
calendar month immediately following the end of the applicable performance
period to which that bonus

 

--------------------------------------------------------------------------------


 

relates.  Any amount payable in respect of the fall or the annual bonus will be
paid within two and one half months following the end of the applicable
performance period to which that bonus relates.  All bonuses are determined at
the Company’s sole discretion, and the Company has the sole discretion to modify
or terminate any bonus plan.  Upon your termination of employment by the Company
and all Affiliates without Cause or by you for Good Reason (each, as defined
below), but subject to your performance of all post employment obligations set
forth in this Agreement, you will be entitled to receive a pro rata bonus with
respect to the bonus period in which the termination occurs, such bonus (x) to
be equal to the bonus which would have been payable under this Section 4 and the
terms of the bonus plan for such bonus period had you continued to be an
employee of the Company or its Affiliates during such bonus period, multiplied
by a ratio, the numerator of which is the number of days in such bonus period
during which you were an employee at the Company or its Affiliates and the
denominator of which is the total number of days in such bonus period, and
(y) to be payable when bonuses for such bonus period are paid to the Company’s
employees generally;

 

5.                                                                                      
SARs, and Other Long Term Incentives.  You will be eligible to receive awards
under SARs, restricted stock or other equity based long term incentive plans
established by the Company (or an Affiliate) that cover executive officers of
the Company.  The term “Affiliate” means any corporation, partnership, limited
liability company or other entity (other than the Company) that controls or is
controlled by the Company, whether directly or indirectly, such as a parent
company or subsidiary.  All equity awards described in this paragraph are
determined at the Company’s sole discretion, and the Company has the sole
discretion to modify or terminate any SARs, restricted stock or other equity
based long term incentive plan and that plan will govern your rights, if any,
relating to any equity award(s) you have received, or may be entitled to
receive, upon termination of your employment.  Upon your commencement of
employment, you shall be entitled to a grant of stock appreciation rights for
100,000 shares of the Company’s common stock and a grant of a restricted stock
award for 150,000 shares of the Company’s common stock, subject to such terms
and conditions as are contained in the Company’s standard form of award
agreement for such equity awards (the “Initial Equity Awards”).

 

6.                                                                                      
Employee Benefits.

 

6.1.          You will be entitled to participate in all employee benefits
plans, practices and programs maintained by the Company and made available to
senior executives generally and as may be in effect from time to time (the
“Benefits Plans”).  Your participation in the Benefits Plans will be on the same
basis and terms as are applicable to senior executives of the Company
generally.  Benefits Plans include, but are not limited to, savings and
retirement plans, deferred compensation, health and prescription drug benefits,
disability benefits, other insurance programs, vacation and other leave,
merchandise discounts and business expense procedures.  Plan documents setting
forth terms of certain of the Benefits Plans are available upon request, which
plan documents control all questions of interpretation concerning applicable
Benefits Plans, including your rights, if any, upon termination of your
employment.  The Benefits Plans are subject to modification or termination by
the Company at any time, at its sole discretion, in accordance with their terms.

 

6.2.          Within two weeks following your commencement of employment with
the Company, you shall be entitled to receive the sign-on bonus referenced in
the offer letter previously provided to you from the Company consistent with the
terms and conditions therein, subject to your continued employment with the
Company and its Affiliates on the date of payment.  It is further agreed that
you will have no reimbursement obligations regarding the sign-on bonus in the
event you are terminated by the Company without cause, you terminate your
employment for Good Reason or resign due to disability.

 

--------------------------------------------------------------------------------


 

7.                                                                                      
Severance Pay; Accelerated Equity Vesting.

 

7.1.          Upon your termination of employment by the Company and all
Affiliates without Cause or by you for Good Reason (each, as defined below), but
subject to your performance of all post employment obligations set forth in this
Agreement, you will be entitled to receive severance pay for twelve (12) months
(“Severance Period”) at your final Base Salary (“Severance Pay”), beginning the
first pay period following your separation date and ending upon the earlier of: 
(i)  your receipt of the number of weekly payments coinciding with the length of
the Severance Period (such number of payments to be adjusted if any change is
made to the frequency of regularly scheduled payroll dates) or (ii) your first
day of employment with another employer, whichever is earlier.  The Severance
Pay shall be conditioned upon your execution and delivery to the Company of a
general release of claims in favor of the Company in a form reasonably
satisfactory to the Company.  Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
your termination of employment.  If you fail to execute such release as provided
above, you shall forfeit all of your rights to receive the Severance Pay.  If
you obtain employment at an annual salary that is lower than your final Base
Salary, you will continue to receive the differential between the two rates of
pay for the balance of the Severance Period.  This Severance Pay, which will be
subject to applicable deductions required by law, will be paid on the Company’s
regular payroll dates as in effect on the date of each such payment for the
balance of the “Severance Period” following your termination date, as outlined
above.  In addition, upon your termination of employment by the Company and all
Affiliates without Cause or by you for Good Reason prior to the two year
anniversary of this Agreement, but subject to your performance of all post
employment obligations set forth in this Agreement, 50% of the unvested portion
of the Initial Equity Awards shall immediately vest and shall remain subject to
the otherwise applicable provisions set forth in the applicable award agreement
and equity plan under which such awards were granted.

 

7.2.          For purposes of this Agreement, “Cause” means the occurrence of
any of the following:  (i) your willful failure to substantially perform your
duties to the Company (other than as a result of death or a physical or mental
incapacity); (ii) your conviction of, or plea of guilty or nolo contendere to, a
felony (regardless of the nature of the felony) or any other crime involving
dishonesty, fraud or moral turpitude; (iii) your gross negligence or willfull
misconduct (including, but not limited to, acts of fraud, criminal activity,
professional misconduct, dishonesty, or breach of trust or other fiduciary duty)
in connection with the performance of your duties and responsibilities to the
Company or with regard to the Company or its assets; (iv) your willfull failure
to comply with the rules and policies of the Company governing employee conduct
or with the lawful directives of the Board of Directors of the Company or a more
senior executive of the Company; or (v) your material breach of any material
term of this Agreement or any obligation under any non disclosure, non
solicitation, non competition or other restrictive covenant, employment or any
other agreement with the Company.  Any determination of Cause will be made in
the good faith discretion of the Company, provided that no such determination
may be made until you have been given written notice detailing the specific
Cause event and a period of thirty (30) days following receipt of such notice to
cure such event (if susceptible to cure) to the satisfaction of the Company.

 

7.3.          For purposes of this Agreement, “Good Reason” means the occurrence
of any of the following: (i) a diminution in your title or a material diminution
of your  duties or the assignment to you of duties which are materially
inconsistent with your

 

--------------------------------------------------------------------------------


 

duties or which materially impair your ability to function as EVP -
Merchandising of the Company; (ii) the Company’s material breach of any material
term of this Agreement, or (iii) relocation of your primary work location
outside of a fifty (50) mile radius from the New York City metropolitan area;
provided that no Good Reason shall exist unless (A) you have given written
notice to the Company within thirty (30) days of the initial existence of the
Good Reason condition(s) or event(s), such notice to provide specific details of
such condition(s) or events(s), and (B) the Company has failed to cure each such
condition or event within thirty (30) days after receiving such notice.

 

8.                                                                                      
Code Section 409A Compliance.

 

8.1.          It is the Company’s intent that compensation and benefits to which
you are entitled under this Agreement not be treated as “nonqualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, and the treasury regulations and other official guidance promulgated
thereunder (“Code Section 409A”), and that any ambiguities in the construction
of this Agreement be interpreted in order to effectuate such intent.  In the
event that the Company determines, in its sole discretion, that any compensation
or benefits to which you are entitled under this Agreement could be treated as
“nonqualified deferred compensation” under Code Section 409A unless this
Agreement is amended or modified, the Company may, in its sole discretion, amend
or modify this Agreement without obtaining any additional consent from you, so
long as such amendment or modification does not materially affect the net
present value of the compensation or benefits to which you otherwise would be
entitled under this Agreement.

 

8.2.          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  If you are deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (a) the
expiration of the six (6) month period measured from the date of your
“separation from service,” and (b) the date of your death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

8.3.          If a general release of claims, as contemplated under Section 7
hereof, is executed and delivered (and no longer subject to revocation) in the
manner provided in said Section 7, then the following shall apply:

 

(a)                                  To the extent that the Severance Pay is not
“nonqualified deferred compensation” for purposes of Code Section 409A, then the
Severance Pay shall commence upon the first scheduled payment date immediately
following the date that the release is executed, delivered and no longer subject
to revocation (the “Release Effective Date”).  The first such cash payment shall

 

--------------------------------------------------------------------------------


 

include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon your termination of employment, and any
payments made thereafter shall continue as provided herein.

 

(b)                                 To the extent that the Severance Pay is
“nonqualified deferred compensation” for purposes of Code Section 409A, then
such payments or benefits shall be made or commence upon the sixtieth (60th) day
following your termination of employment.  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior thereto
under the terms of this Agreement had such payments commenced immediately upon
your termination of employment, and any payments made thereafter shall continue
as provided herein.

 

8.4.          For purposes of compliance with Code Section 409A, (a) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by you, (b) any right to reimbursement or in kind benefits is not
subject to liquidation or exchange for another benefit, and (c) no such
reimbursement, expenses eligible for reimbursement, or in kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other taxable year.

 

8.5.          For purposes of Code Section 409A, your right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

8.6.          In no event shall any payment under this Agreement that
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

8.7.          In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on you by Code
Section 409A or damages for failing to comply with Code Section 409A.

 

9.                                                                                      
Confidential Information, Intellectual Property.

 

9.1.          Confidentiality.  You agree not to disclose, distribute, publish,
communicate or in any way cause to be disclosed, distributed, published, or
communicated in any way or at any time, Confidential Information (as defined
herein), or any part of Confidential Information, to any person, firm,
corporation, association, or any other operation or entity unless legally
required or except on behalf of the Company in performance of your duties and
responsibilities for the Company, and then only in a fashion consistent with
protecting the Confidential Information from unauthorized use or disclosure,
except as otherwise approved by the Company.  You further agree not to use or
permit the reproduction of any Confidential Information except on behalf of the
Company in your capacity as an employee of the Company.  You agree to take all
reasonable care to avoid the unauthorized disclosure or use of any Confidential
Information.  You assume responsibility for and agree to indemnify and hold
harmless the Company from and against any disclosure or use of the Confidential
Information in violation of this Agreement.

 

9.2.          Confidential Information.  For the purpose of this Agreement,
“Confidential Information” shall mean any written or unwritten information which
relates to or is

 

--------------------------------------------------------------------------------


 

used in the Company’s business (including, without limitation, information
related to the names, addresses, buying habits and other special information
regarding past, present and potential customers, employees and suppliers of the
Company; customer and supplier contracts and transactions or price lists of the
Company and suppliers; all agreements, files, books, logs, charts, records,
studies, reports, processes, schedules and statistical information relating to
the Company; all products, services, programs and processes sold, and all
computer software licensed or developed by the Company; data, plans and
specifications related to present or future development projects of the Company;
financial or marketing data respecting the conduct of the present or future
phases of business of the Company; computer programs, computer  or web based
training programs, systems or software; ideas, inventions, trademarks, business
information, know how, processes, techniques, improvements, designs, redesigns,
creations, discoveries and developments of the Company; and finances and
financial information of the Company) which the Company deems confidential and
proprietary, which is generally not known to others outside the Company, or
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, copyrightable or considered copyrightable,
patentable or considered patentable.  “Confidential Information” shall not
include general industry information or information which is publicly available
or otherwise known to those persons outside the Company working in the area of
the business of the Company or is otherwise in the public domain without breach
of this Agreement or information which you have lawfully acquired without an
obligation to maintain the information in confidence from a source other than
the Company.  “Confidential Information” specifically includes information
received by the Company from others, including the Company’s clients, that the
Company has an obligation to treat as confidential and also includes any
confidential information acquired or obtained by you while in the employment of
any Affiliate.

 

9.3.          Invention Ownership.  With respect to information, inventions and
discoveries developed, made or conceived by you, either alone or with others, at
any time during your employment by the Company and whether or not within normal
working hours, arising out of such employment or pertinent to any field of
business or research in which, during such employment, the Company is engaged or
(if such is known to or ascertainable by you) is considering engaging, you
agree:

 

(a)                                  that all such information, inventions and
discoveries, whether or not patented or patentable, shall be and remain the sole
property of the Company;

 

(b)                                 to disclose promptly to an authorized
representative of the Company all such information, inventions and discoveries
and all information in your possession as to possible applications and uses
thereof;

 

(c)                                  not to file any patent applications
relating to any such invention or discovery except with the prior consent of an
authorized representative of the Company; and

 

(d)                                 at the request of the Company, and without
expense or additional compensation to you, to execute such documents and perform
such other acts as the Company deems necessary, to obtain patents on such
inventions in a jurisdiction or jurisdictions designated by the Company, and to

 

--------------------------------------------------------------------------------


 

assign to the Company or its designee such inventions and all patent
applications and patents relating thereto.

 

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

 

9.4.          Confidentiality of Inventions; Return of Materials and
Confidential Information.  With respect to the information, inventions and
discoveries referred to in Section 9.3, and also with respect to all other
information, whatever its nature and form and whether obtained orally, by
observation, from graphic materials, or otherwise (except such as is generally
available through publication) obtained by you during or as a result of your
employment by the Company and relating to any product, service, process, or
apparatus or to any use of any of them, or to materials, tolerances,
specifications, costs (including manufacturing costs), prices, or to any plans
of the Company, you agree:

 

(a)                                  to hold all such information, inventions
and discoveries in strict confidence and not to publish or otherwise disclose
any portion thereof except with the prior consent of an authorized
representative of the Company;

 

(b)                                 to take all reasonable precautions to ensure
that all such information, inventions, and discoveries are properly protected
from access by unauthorized persons;

 

(c)                                  to make no use of any such information,
invention, or discovery except as required or permitted in the performance of
your duties and responsibilities for the Company; and

 

(d)                                 upon termination of your employment by the
Company, or at any time upon request of the Company, to deliver to the Company
all graphic materials and all substances, models, prototypes and the like
containing or relating to Confidential Information or any such information,
invention, or discovery, all of which graphic materials and other things shall
be and remain the sole property of the Company.  The term “graphic materials”
includes letters, memoranda, reports, notes, notebooks, books of account,
drawings, prints, specifications, formulae, data printouts, microfilms, magnetic
tapes and disks and other documents and recordings, together with all copies
thereof.

 

10.                                                                                
Non Solicitation.  Regardless of whether you are eligible to receive Severance
Pay, you agree that, if your employment with the Company ends for any reason,
you will not, for a period of twelve (12) months following such termination of
employment, (i) directly or indirectly, either for yourself or for any other
person, business, company or entity, hire from the Company or any Affiliate, or
attempt to hire, divert or take away from the Company or any Affiliate, any of
the then current officers or employees of the Company or any Affiliate,
(ii) interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company or any Affiliate with any person who at any time was
an employee, customer or supplier of the Company or any Affiliate or otherwise
had a business relationship with the Company or any Affiliate, or (iii) unless
compelled by law to do so, directly or indirectly, knowingly make any statement
or other communication that impugns or attacks the reputation or character of
the Company or any Affiliate, or damages the goodwill of the Company or any
Affiliate, or knowingly take any action, directly or indirectly, that would
interfere with any contractual or customer or supplier relationships of the
Company or any Affiliate.

 

--------------------------------------------------------------------------------


 

11.                                                                                
Non-Competition. If you resign your employment without Good Reason, or if your
employment is terminated with Cause, for a period of twelve (12) months
following such employment termination, you may not and will not, within the
United States of America, directly or indirectly, without the prior written
consent of the Company’s Chief Executive Officer or its Board of Directors
(which may be given or withheld in its sole discretion), own, manage, operate,
join, control, be employed by, consult with or participate in the ownership,
management, operation or control of, or be connected with (as a stockholder,
partner or otherwise) any business, partnership, firm, company, corporation or
other entity of which the majority of the business operations are engaged in the
retail business of moderate women’s fashion apparel, accessories and related
products or any other product sold or intended to be sold by the Company or an
Affiliate during your employment with the Company.  Notwithstanding the
foregoing, your passive, beneficial ownership after your termination of
employment with the Company, either individually or as a member of a group, of
not more than two percent (2%) of the voting stock of a corporation engaged in a
business that is in competition with the Company or any of its Affiliates shall
not be a violation of this provision so long as you have no active participation
in the business of such corporation.

 

12.                                                                                
Remedies.  You acknowledge that money will not adequately compensate the Company
for the substantial damages that will arise upon the breach of any provision of
Sections 9, 10 and 11 of this Agreement and that the Company would have no
adequate remedy at law.  For this reason, any claim the Company may make that
you have breached or are threatening to breach Sections 9, 10 or 11 is not
subject to mandatory arbitration under Section 15.  Instead, if you breach or
threaten to breach any provision of Sections 9, 10 or 11, the Company will be
entitled, in addition to other rights and remedies, to specific performance,
injunctive relief and other equitable relief to prevent or restrain any breach
or threatened breach of Sections 9, 10 or 11.  The Company may obtain such
relief from (i) any court of competent jurisdiction, (ii) an arbitrator acting
pursuant to Section 15 hereof, or (iii) a combination of the two (e.g., by
simultaneously seeking arbitration under Section 15 and a temporary injunction
from a court pending the outcome of the arbitration).  It shall be the Company’s
sole and exclusive right to elect which approach to use to vindicate its
rights.  You also agree that in the event of a breach (or any threat of breach)
the Company shall be entitled to obtain an immediate injunction and restraining
order to prevent such breach or threatened breach or continued breach, without
having to prove damages, and to obtain all costs and expenses, including
reasonable attorneys’ fees and costs.  In addition, the existence of any claim
or cause of action by you against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the restrictive covenants of this Agreement.

 

13.                                                                                
Acknowledgment of Reasonableness.  You and the Company specifically agree that
the provisions of the restrictive covenants contained in this Agreement,
including the post employment covenants regarding non solicitation and non
competition, are reasonable and that the Company would not have entered into
this Agreement but for the inclusion of such covenants.  You understand that the
Company’s business is nationwide, and, therefore, a nationwide restrictive
covenant is reasonable.  If a court or arbitrator determines that any provision
of any such restrictive covenant is unreasonable, whether in period of time,
geographical area, or otherwise, you and the Company agree that the covenant
shall be interpreted and enforced to the maximum extent which a court or
arbitrator deems reasonable.  In addition, you and the Company authorize any
such court or arbitrator to reform these restrictions to the minimum extent
necessary.

 

14.                                                                                
Company Property.  Upon your termination of employment for any reason, you will
promptly return to the Company all Company related documents and Company
property within your possession or control.

 

15.                                                                                
Arbitration of Disputes.  Except as set forth in Section 12, any dispute, claim
or difference arising out of or in relation to your employment will be settled
exclusively by binding arbitration administered by the American Arbitration
Association under its National Rules for the

 

--------------------------------------------------------------------------------


 

Resolution of Employment Disputes before a single arbitrator.  You expressly
understand and agree that claims subject to arbitration under this section
include asserted violations of the Employee Retirement and Income Security Act
of 1974; the Age Discrimination in Employment Act; the Older Worker’s Benefit
Protection Act; the Americans with Disabilities Act; Title VII of the Civil
Rights Act of 1964 (as amended); the Family and Medical Leave Act; and any law
prohibiting discrimination, harassment or retaliation in employment, whether
based on federal, state or local law; any claim of breach of contract, tort,
promissory estoppel or detrimental reliance, defamation, intentional infliction
of emotional distress; or the public policy of any state, or any other federal,
state or local law.  The arbitration will be held in New York, New York unless
you and the Company (each a “Party,” and jointly, the “Parties”) mutually agree
otherwise.  To the extent permitted by law, each Party will bear its own costs
and fees of the arbitration, and other fees and expenses of the arbitrator will
be borne equally by the Parties; provided, however, that the arbitrator will be
empowered to require any one or more of the Parties to bear all or any portion
of fees and expenses of the Parties or the fees and expenses of the arbitrator
in the event that the arbitrator determines such Party has acted in bad faith. 
The arbitrator will have the authority to award any remedy or relief that a
court of the State of New York could order or grant.  The decision and award of
the arbitrator will be binding on all Parties.  Either Party to the arbitration
may seek to have the ruling of the arbitrator entered in any court having
jurisdiction thereof.  Each Party agrees that it will not file suit, motion,
petition or otherwise commence any legal action or proceeding for any matter
which is required to be submitted to arbitration as contemplated herein, except
in connection with the enforcement of an award rendered by an arbitrator and
except to seek the issuance of an injunction or temporary restraining order
pending a final determination by the arbitrator.

 

16.                                                                                
Post Termination Cooperation.  As is required of you during employment, you
agree that during and after employment with the Company you will, without
expense or additional compensation to you, cooperate with the Company or any
Affiliate in the following areas:

 

16.1.        Cooperation With the Company.  You agree (a) to be reasonably
available to answer questions for the Company’s (or any Affiliate’s) officers
regarding any matter, project, initiative or effort for which you were
responsible while employed by the Company and (b) to cooperate with the Company
(and with any Affiliate) during the course of all third party proceedings
arising out of the Company’s (or any Affiliate’s) business about which you have
knowledge or information.  For purposes of this Agreement, (c) “proceedings”
includes internal investigations, administrative investigations or proceedings
and lawsuits (including pre trial discovery and trial testimony) and
(d) “cooperation” includes (i) your being reasonably available for interviews,
meetings, depositions, hearings or trials without the need for subpoena or
assurances by the Company (or any Affiliate), (ii) providing any and all
documents in your possession that relate to the proceeding, and (iii) providing
assistance in locating any and all relevant notes and documents.

 

16.2.        Cooperation With Media.  You agree not to communicate with, or give
statements to, any member of the media (including print, television or radio
media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which you have knowledge or information
(other than knowledge or information that is not Confidential Information as
defined in Section 9.3) as a result of employment with the Company.  You also
agree to notify the Chief Executive Officer or his designee immediately after
being contacted by any member of the media with respect to any matter affected
by this section.

 

17.                                                                                
Entire Agreement.  This Agreement constitutes your entire agreement with the
Company relating to the subject mater hereof, and supersedes in its entirety any
and all prior

 

--------------------------------------------------------------------------------


 

agreements, understandings or arrangements with the Company.  No provision of
this Agreement may be modified, waived or discharged unless agreed to in writing
by you and the Company.

 

18.                                                                                
Governing Law.  All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the choice of law principles thereof that would result in the application of
the laws of any other jurisdiction.

 

19.                                                                                
Survival of Provisions.  Sections 7 through 18 will survive the termination of
your employment for any reason and shall not be affected by any
transfer(s) between the Company and its Affiliate(s).

 

20.                                                                                
Understandings and Representations.  You should not sign this Agreement until
you understand its terms and conditions.  Your execution of this Agreement
represents your acknowledgement that you have take all steps you believe
necessary, including consultation with financial and legal advisors of your
choice, to understand this Agreement.

 

21.                                                                                
No Assignments.  This Agreement is personal to each of the parties hereto. 
Except as provided in this Section 21 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto.  The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

By:

/s/ Gregory Scott

 

Dated:

November 12, 2010

 

Gregory Scott

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michele Parsons

 

Dated:

November 14, 2010

 

Michele Parsons

 

 

 

 

EVP, Merchandising

 

 

 

 

--------------------------------------------------------------------------------
